UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7319



HARKLESS A. FOSSIE,

                                              Plaintiff - Appellant,

          versus


A. B. DICKERSON, III; H. R. ORR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-00-756)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harkless A. Fossie, Appellant Pro Se.   Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Harkless Fossie appeals the district court’s order accepting

the   recommendation     of    the   magistrate   judge     and   granting   the

defendants’ uncontested motion to dismiss his 42 U.S.C. § 1983

(2000) action.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

magistrate judge and the district court.          See Fossie v. Dickerson,

No CA-00-756 (E.D.N.C. filed Aug. 19, 2002; entered Aug. 20, 2002).

We    dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                        2